

115 S632 IS: Bankruptcy Judgeship Act of 2017
U.S. Senate
2017-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 632IN THE SENATE OF THE UNITED STATESMarch 15, 2017Mr. Coons (for himself, Ms. Stabenow, Mr. Rubio, and Mr. Nelson) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend title 28 of the United States Code to authorize the appointment of additional bankruptcy
			 judges; and for other purposes.
	
 1.Short titleThis Act may be cited as the Bankruptcy Judgeship Act of 2017. 2.Conversion of the temporary office of bankruptcy judge to the permanent office of bankruptcy judge in certain judicial districts (a)District of Delaware (1)The temporary office of 4 bankruptcy judges authorized for the district of Delaware by section 1223(b)(1)(C) of Public Law 109–8 (119 Stat. 196; 28 U.S.C. 152 note), and extended by section 2(a)(1)(C) of Public Law 112–121 (126 Stat. 346; 28 U.S.C. 152 note), is converted hereby to the permanent office of bankruptcy judge and represented in the amendment made by section 3(1) of this Act.
 (2)The temporary office of bankruptcy judge authorized for the district of Delaware by section 3(a)(3) of Public Law 102–361 (106 Stat. 966; 28 U.S.C. 152 note), and extended by section 1223(c)(1) of Public Law 109–8 (119 Stat. 198; 28 U.S.C. 152 note) and section 2(b)(1) of Public Law 112–121 (126 Stat. 347; 28 U.S.C. 152 note), is converted hereby to the permanent office of bankruptcy judge and represented in the amendment made by section 3(1) of this Act.
 (b)Southern District of FloridaThe temporary office of 2 bankruptcy judges authorized for the southern district of Florida by section 1223(b)(1)(D) of Public Law 109–8 (119 Stat. 197; 28 U.S.C. 152 note), and extended by section 2(a)(1)(D) of Public Law 112–121 (126 Stat. 346; 28 U.S.C. 152 note), is converted hereby to the permanent offices of bankruptcy judges and represented in the amendment made by section 3(3) of this Act.
 (c)District of MarylandThe temporary office of the 2 bankruptcy judges first appointed as authorized for the district of Maryland by section 1223(b)(1)(F) of Public Law 109–8 (119 Stat. 197; 28 U.S.C. 152 note), and extended by section 2(a)(1)(F) of Public Law 112–121 (126 Stat. 346; 28 U.S.C. 152 note), is converted hereby to the permanent office of bankruptcy judge and represented in the amendment made by section 3(4) of this Act.
 (d)Eastern District of MichiganThe temporary office of bankruptcy judge authorized for the eastern district of Michigan by section 1223(b)(1)(G) of Public Law 109–8 (119 Stat. 197; 28 U.S.C. 152 note), and extended by section 2(a)(1)(G) of Public Law 112–121 (126 Stat. 346; 28 U.S.C. 152 note), is converted hereby to the permanent office of bankruptcy judge and represented in the amendment made by section 3(5) of this Act.
 (e)District of NevadaThe temporary office of bankruptcy judge authorized for the district of Nevada by section 1223(b)(1)(T) of Public Law 109–8 (119 Stat. 197; 28 U.S.C. 152 note), and extended by section 2(a)(1)(Q) of Public Law 112–121 (126 Stat. 346; 28 U.S.C. 152 note), is converted hereby to the permanent office of bankruptcy judge and represented in the amendment made by section 3(6) of this Act.
 (f)Eastern District of North CarolinaThe temporary office of bankruptcy judge authorized for the eastern district of North Carolina by section 1223(b)(1)(M) of Public Law 109–8 (119 Stat. 197; 28 U.S.C. 152 note), and extended by section 2(a)(1)(J) of Public Law 112–121 (126 Stat. 346; 28 U.S.C. 152 note), is converted hereby to the permanent office of bankruptcy judge and represented in the amendment made by section 3(7) of this Act.
			(g)District of Puerto Rico
 (1)The temporary office of bankruptcy judge authorized for the district of Puerto Rico by section 1223(b)(1)(P) of Public Law 109–8 (119 Stat. 197; 28 U.S.C. 152 note), and extended by section 2(a)(1)(M) of Public Law 112–121 (126 Stat. 346; 28 U.S.C. 152 note), is converted hereby to the permanent office of bankruptcy judge and represented in the amendment made by section 3(8) of this Act.
 (2)The temporary office of bankruptcy judge authorized for the district of Puerto Rico by section 3(a)(7) of Public Law 102–361 (106 Stat. 966; 28 U.S.C. 152 note), and extended by section 1223(c)(1) of Public Law 109–8 (119 Stat. 198; 28 U.S.C. 152 note) and section 2(b)(1) of Public Law 112–121 (126 Stat. 347; 28 U.S.C. 152 note), is converted hereby to the permanent office of bankruptcy judge and is represented in the amendment made by section 3(8) of this Act.
 (h)Western District of TennesseeThe temporary office of bankruptcy judge authorized for the western district of Tennessee by section 1223(b)(1)(Q) of Public Law 109–8 (119 Stat. 197; 28 U.S.C. 152 note), and extended by section 2(a)(1)(O) of Public Law 112–121 (126 Stat. 346; 28 U.S.C. 152 note), is converted hereby to the permanent office of bankruptcy judge and is represented in the amendment made by section 3(9) of this Act.
 (i)Eastern District of VirginiaThe temporary office of bankruptcy judge authorized for the eastern district of Virginia by section 1223(b)(1)(R) of Public Law 109–8 (119 Stat. 197; 28 U.S.C. 152 note), and extended by section 2(a)(1)(P) of Public Law 112–121 (126 Stat. 346; 28 U.S.C. 152 note), is converted hereby to the permanent office of bankruptcy judge and is represented in the amendment made by section 3(10) of this Act.
 3.Permanent office of bankruptcy judge authorizedTo reflect the conversion of the temporary office of bankruptcy judge to the permanent office of bankruptcy judge made by the operation of section 2, and to authorize the appointment of additional bankruptcy judges, section 152(a)(2) of title 28 of the United States Code is amended—
 (1)in the item relating to the district of Delaware by striking 1 and inserting 8, (2)in the item relating to the middle district of Florida by striking 8 and inserting 10,
 (3)in the item relating to the southern district of Florida by striking 5 and inserting 7, (4)in the item relating to the district of Maryland by striking 4 and inserting 6,
 (5)in the item relating to the eastern district of Michigan by striking 4 and inserting 7, (6)in the item relating to the district of Nevada by striking 3 and inserting 4,
 (7)in the item relating to the eastern district of North Carolina by striking 2 and inserting 3, (8)in the item relating to the district of Puerto Rico by striking 2 and inserting 4,
 (9)in the item relating to the western district of Tennessee by striking 4 and inserting 5, and (10)in the item relating to the eastern district of Virginia by striking 5 and inserting 6 .